Citation Nr: 0006141	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  93-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and veteran



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1968 to July 
1970.

This appeal arises from a July 1992 rating decision in which 
the RO granted service connection for PTSD and assigned a 10 
percent evaluation, effective from May 28, 1991.  The veteran 
disagreed with the assigned evaluation and effective date, 
and perfected an appeal.  The case was remanded in May 1995, 
and in June 1996 the Board of Veterans' Appeals (Board) 
denied the claims.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).

After reviewing a joint motion for remand, in November 1997, 
the Court vacated and remanded the issue of entitlement to an 
increased rating in excess of 10 percent for PTSD and 
dismissed the issue of entitlement to an earlier effective 
date.  On appellate review in July 1998, the Board remanded 
the matter for additional development pursuant to directives 
set forth in the joint motion for remand.  The increased 
rating issue has now been returned to the Board for 
readjudication.

In June 1999, the veteran, through his attorney, stated that 
he wanted to file claims of entitlement to earlier effective 
dates for service connection for bilateral hearing loss, 
tinnitus, residuals of smoking, a back disorder on a direct 
basis and as secondary to PTSD, a heart disorder and stomach 
disorder as secondary to PTSD, a skin disorder, peripheral 
neuropathy, a bowel disorder and a knee disorder.  It is 
noted that service connection is not in effect for any of the 
aforementioned disabilities.  Nonetheless, the matters are 
referred to the RO for any clarification or development 
deemed appropriate.  

That same month the veteran, again, via his attorney, also 
stated that he had applied for individual unemployability 
benefits and that he had been scheduled for examination for 
all disabilities which contributed to unemployability to 
include service connection and nonservice-connected 
disability.  In this regard, it is noted that a total rating 
for pension purposes is in effect.  However, if the veteran 
wants to file a claim for entitlement to a total rating based 
on individual unemployability due to service-connected 
disability, he may contact the RO.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The duty to assist has 
been fulfilled.

2.  The veteran's PTSD is productive of no more than mild 
impairment.  His slightly constricted and guarded affect, as 
well as his mood swings with grandiose and narcissistic 
expression, historically and currently, are due to his non-
service-connected mental disabilities.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, Part 4, Diagnostic 
Code 9411 (1995 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  Shipwash v. Brown, 8 Vet. App. 218 
(1995); AB v. Brown, 6 Vet. App. 35 (1993).  The VA, 
therefore, has a duty to assist him in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  As 
noted above, in July 1998, the Board remanded the veteran's 
appeal to obtain additional evidentiary development.  In this 
regard, it is noted that by a November 1998 letter, the 
veteran stated that since June 1995 he had not been treated 
for any conditions by VA or non-VA, inpatient or outpatient.  
Additionally, in April 1999 the RO unsuccessfully attempted 
to obtain additional medical reports from the VA Medical 
Centers at Grand Island, Omaha, and Lincoln, Nebraska.  The 
record, nonetheless, contains a thorough, complete, and 
contemporaneous February 1999 VA examination report.  In June 
1999 the veteran, via his attorney, argued that a remand was 
warranted because the February 1999 VA examiner did not 
review the veteran's claims folder; however, the examination 
report shows that the examiner reviewed the claims folder, 
examined the veteran, and made independent assessments of the 
veteran's mental impairments.  The examiner's conclusions 
were based upon the veteran's statements, the evidence of 
record, and recent clinical findings.  In light of the 
foregoing, the Board finds that the duty to assist has been 
fulfilled and that no further development is warranted.  

Background

In July 1992, service connection for PTSD was granted and 
rated at 10 percent.  That determination was based on the 
veteran's service medical records which do not indicate the 
presence of PTSD, but show that he received the Combat Action 
Ribbon based on his Vietnam service, various supporting 
statements, hearing transcripts, and numerous VA examination, 
hospital and outpatient treatment reports dated from January 
1972 to November 1991, showing that the veteran was 
hospitalized and treated on numerous occasions for 
depression, anxiety, bizarre behavior, and varying affects 
and moods, and that until 1988, diagnoses made included acute 
schizophrenia, schizophrenia chronic undifferentiated, 
bipolar manic type, and schizophrenia, paranoid type. Service 
connection for schizophrenia is not in effect.

The record shows that the initial diagnosis for PTSD was made 
in October 1998, although the VA examiner in June 1988 
indicated that some PTSD symptoms were present.  It also 
shows while hospitalized in November 1991, the veteran 
complained of occasional nightmares and flashbacks from 
service  as well as difficulty encountering or discussing 
aspects and reminders of his experiences.  The discharge 
diagnoses included PTSD.  

The RO also considered the veteran's VA psychiatric 
examination report dated in March 1992.  The report revealed 
that the veteran had PTSD but also was in a hypomanic state.  
Because of the veteran's impression, the examiner stipulated 
that how much confidence to place on the observations of 
PTSD-relevant findings was uncertain.  Although the veteran 
described reoccurring dreams and recollections he did not 
attempt to avoid thinking of stressors.  The veteran affirmed 
that he was greatly proud of what he had done in Vietnam.  
While the veteran had connections with other hypomanias, it 
was suspected that he was detached from others otherwise, as 
he did not describe loving relationships.  The examiner then 
reiterated that the PTSD issue was complicated by the fact 
that there were several active psychiatric diagnoses.  Mental 
status examination disclosed that the veteran was cooperative 
but had pressured speech and was a bit fragmented at times.  
His mood was expansive generally but also fragile, and could 
pass to near weeping very easily.  He was not suspicious or 
hostile.  He expressed great pride about his military 
experience and brought out letters supporting his efforts to 
secure a Medal of Honor.  His thinking was a bit shaky 
although he denied hearing voices in the recent past.  He 
described ideas of reference, his judgment was impaired, and 
he knew he had disorders but believed much of what he said.  
He had some insight however.  The psychiatrist opined that 
PTSD was present as a second diagnosis but that the 
predominant mental health issue was certainly schizoaffective 
or bipolar disorder.

VA psychiatric hospitalization in August 1992 revealed that 
the veteran had difficulty staying on the track of the 
interview and constantly interrupted the examiner with his 
war stories.  The veteran had suspiciousness, feeling that 
others did not believe him, and that his affect was elated 
but mildly irritable.  The veteran had a bipolar affective 
disorder and was in a manic state, although PTSD was also 
listed as a diagnosis.  He was stabilized on medication and 
discharged with instructions to continue medication.  The 
veteran was also hospitalized in September 1992.  That 
hospitalization report disclosed that the veteran had not 
taken his medicine, had been on a substance abuse binge, and 
was in a manic state.  The diagnoses were of bipolar 
affective disorder in a manic state.  The Global Assessment 
Functioning (GAF) was 40/50.  He was again hospitalized in a 
manic state in December 1992.  The diagnosis remained the 
same although PTSD was added.  The GAF was 50/60.

Also of record are outpatient treatment reports dated from 
January to September 1993 showing treatment for the bipolar 
disorder.

On VA psychiatric examination in August 1993, the examiner 
noted that the veteran's major problem was to what extent the 
predominant schizoaffective or bipolar disorder confused, 
obscured, and complicated other diagnoses, including PTSD.  
The examiner noted that the veteran was again in a hypomanic 
state and it was felt that he demonstrated most 
characteristics of a manic episode, as shown by mental status 
examination.  The veteran reported that the VA's failure to 
award him $265,000 in back payments caused continued 
frustration and perpetuated his PTSD, as it led to ongoing 
preoccupations.  He complained of flashbacks, viewing himself 
as back in traumatic stress situations, and the inability to 
free his mind and to maintain contentment.  On mental status 
examination, the veteran was restless, overactive, had an 
increased rate of speech, a mild flight of ideas, was 
talkative, had distinct pressure of speech, had inflated self 
esteem, and referred repeatedly to the magnitude of his war 
contribution and his efforts regarding the Medal of Honor.  
He also had variable sleeping patterns, difficulty with 
organizing but had a lot of activity.  His insight was poor 
as he recognized that he was speeded up but had insufficient 
recognition of the extent of it.  He was expected to have 
impaired judgment.  The diagnoses were schizoaffective 
disorder, bipolar type, and PTSD.

In July 1994, a retired chief of police stated that the 
veteran continued to have problems resulting from his 
military experience.  The veteran constantly talked about 
Vietnam experiences and seemed to have extreme mood swings 
with extreme behavior.

The veteran and his custodian testified at a personal hearing 
in July 1994.  During the hearing, the veteran essentially 
reiterated assertions maintaining that he was totally 
disabled by PTSD and that he did not take VA prescribed 
medication because he had no faith in VA.  Hearing Transcript 
(T.) at p. 7.  The custodian added that the veteran has a 
volatile temper which scared others, particularly the 
veteran's mother, and that that he was a mere boy when he 
entered service, and the Vietnam events prevented him from 
making a normal adjustment in life.  T. 10-12.

VA psychiatric examination in October 1994 disclosed that the 
veteran ate and slept well and that he participated in some 
private activities, which he chose not to discuss.  The 
veteran denied having suicidal thoughts, but a history of 
suicidal thoughts was noted.  After examination, diagnoses of 
bipolar disorder, manic, and schizoaffective disorder were 
made.  It was noted that bipolar disorder was reflected by 
inflated self-worth, grandiosity, talkativeness, racing 
thought, flight of ideas, distractibility, demandingness, and 
a greater sense of entitlement.  Schizoaffective disorder was 
reflected by the history of schizophrenia and the affective 
components of his mania.  The GAF was 30-50, past year 30-50.  
The veteran's diagnosis was severe enough to interfere with 
his occupational and social ability.  The examiner noted that 
the veteran was guilt-laden for not accepting a position in 
service, and saw this as a self-defeating decision which 
continued to control his behavior.  As an example, the 
examiner noted that the veteran wanted VA to treat him for 
PTSD but he was determined not to deal with the disorder.  

VA hospitalization in October 1994 was reportedly for 
treatment following a court order which arose because of a 
driving while intoxicated and speeding incident.  The 
hospital report records that the veteran "immediately 
established [a] dominant position with respect to other 
patients on the ward and began spinning his yarns."  He 
"was distressed to learn that at this hospitalization we 
could only handle one of his primary agendas," which were to 
"rid himself of a DWI by receiving psychiatric care" and to 
"solve his twenty year struggle with the VA for pension 
benefits."  After explaining to him that the second agenda 
could not be entertained, "[the veteran] immediately stated 
that he felt better and that his symptoms did not require him 
to stay in the hospital."  At his request, he was 
discharged.  The GAF was recorded as 40/60.

The veteran was evaluated by the Mental Hygiene Clinic's 
Multidisciplinary Treatment Team (team) in October 1994.  His 
chief complaint was that he began having intrusive thoughts, 
flashbacks, and nightmares after return from service.  He 
also complained of having significant problems with 
estrangement and with restricted range of affect, as well as 
a foreshortened sense of the future.  He said he was 
hyperalert and had poor sleep and concentration.  He 
complained of PTSD interfering with work and social 
relationships, of being very focused on Vietnam, and of 
ruminating much of the time.  It was noted that he felt he 
should have been awarded the Medal of Honor.  On mental 
status examination, the veteran's mood was depressed with an 
angry and quite intense affect.  He had an overly loud voice 
and a grandiose thought content.  He made vague threats 
toward VA bureaucracy and the government.  His insight was 
limited and his judgment was impaired by history.  The 
diagnoses were PTSD and bipolar disorder.

In November 1994, although the veteran indicated that he 
would cease continuation of therapy because it would not help 
him, the diagnoses remained PTSD and bipolar disorder.  

The veteran was rehospitalized in December 1995.  On hospital 
admission, the veteran had grandiose ideation and mild 
pressure of speech.  He also stated that he relived Vietnam 
constantly.  The hospital report noted that admission beyond 
one week would not help because the veteran refused to take 
any different kind of medication.  The diagnoses were bipolar 
disorder, manic type, and PTSD, and it was noted that he was 
delusional on discharge but that this was not intrusive.

On VA examination in February 1999, the examiner noted that 
the veteran's claim file had been reviewed.  The veteran 
subjectively complained of having a "heavy heart" from 
Vietnam but did not reveal any symptoms indicative of anxiety 
or depression.  The veteran felt comfortable talking about 
his experiences and what had happened to him after service 
and there was no indication of emotional difficulties during 
evaluation.  No current stressors were presented either.  

Mental status examination disclosed that the veteran was 
appropriately dressed and groomed.  He had good eye contact 
throughout the interview with no observed abnormal movements 
or mannerisms.  His affect and mood were appropriate although 
slightly constricted and guarded especially when relating 
Vietnam experiences.  He was clear and coherent without any 
indication of abnormal thought process, and no hallucinations 
or delusions, or intense worry or preoccupation was observed.  
Suicidal and homicidal ideation were denied, too.  His memory 
for remote and recent events was good with good retention and 
concentration, and he was oriented times three and to the 
present situation.  The veteran was clear and articulated 
well, paying attention to detail.  He also seemed to be in a 
controlled state of behavior.  There was no indication of any 
manic tendencies or depressive process.  He maintained 
reasonable insight and judgment over his experience in 
Vietnam and what had happened to him at Hastings, as well as 
his last treatment for emotional problems.  The veteran 
denied any need for treatment at this point in time.  There 
was no indication of any organic process.  The examiner noted 
that the veteran sounded somewhat grandiose with a lot of 
narcissistic expression.  He was polite, cooperative and 
remained cooperative throughout the interview.  The examiner 
then stated that no psychological testing was needed for the 
evaluation.  

The diagnoses were Axis I: no primary diagnosis established 
and history of mood swings which would be equated to a 
bipolar disorder; Axis II: personality disorder, not 
otherwise specified with indication of narcissistic, 
obsessive/compulsive and passive/aggressive personality 
traits; Axis IV: mild with no current stressors; and Axis V: 
GAF 60/60.

In the discussion section, the examiner wrote that it appears 
as if the veteran had indications of wide mood swings which 
were quite pronounced at the time he left service.  During 
service, there was no clear and convincing indication that he 
experienced any emotional difficulties.  His defiance of 
being an officer needed to be verified.  However, there was 
an indication of a severe mood change and personality 
disorder when he was brought in for treatment at the Hastings 
Regional Hospital and also at the Denver Medical Center.  The 
examiner then stated whatever his mood swings, which affected 
his behavior, were, they were not service-connected.  The 
examiner added that it could have been a separate entity that 
the veteran had experienced right after service, as a result 
of increased stress that might have been abundantly present 
at that particular point in time.  His personality disorder 
was very pronounced in the form of obsessive/compulsive, 
narcissistic with passive/aggressive traits.  These 
personality traits were not considered a disorder or service-
connected.  

The examiner stated for the sake of clarifying the Axis II 
diagnosis psychological testing in the form of Minnesota 
Multiphasic Personality Inventory testing might be helpful in 
establishing this entity.  Nonetheless, the examiner then 
stated that the veteran's personality disorder was not 
manifested during service and should not be considered a 
service-connected disability.  In relation to his "no 
diagnosis" on Axis I, it appears that there was no ongoing 
stressor during and after service and even now at the current 
time.  Consideration of bipolar illness might be entertained 
as his mood swings and mood changes continued and developed 
in the next few years.  As for an increase in PTSD, the 
examiner found that there was no significant deterioration of 
the veteran's current lifestyle and/or activities to merit 
any consideration of increase.  The veteran had remained 
stable and was probably more stable during the last few years 
and his level of functioning was within an acceptable range.  
The veteran's PTSD of 10 percent should be maintained.  

Law and Regulation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Prior to 1996, the regulations provided that PTSD which is 
mildly socially and industrially disabling is rated 10 
percent and when PTSD caused a veteran definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms result 
in such reduction in initiative, flexibility and efficiency 
levels as to produce definite social and industrial 
impairment, a 30 percent evaluation was warranted.  When PTSD 
caused a veteran considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people with reliability, flexibility, and efficiency 
levels so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment, a 50 percent 
evaluation was warranted.  

A 70 percent rating was warranted when there was severe 
social impairment and the psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
inability to obtain or retain employment.  A 100 percent 
evaluation was warranted for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms employed 
under that regulations to describe symptomatology for rating 
purposes were "quantitative" in character.  To ensure that 
the Board meets the statutory requirement that it articulate 
"reasons or bases" for its decisions, the Court invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c).  

The Ratings Schedule also provided that social integration 
was one of the best demonstrations of mental health and 
reflects the ability to establish (together with the desire 
to establish) healthy and effective interpersonal 
relationships.  38 C.F.R. § 4.129.  In evaluating impairment 
resulting from ratable psychiatric disorders, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Id.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), and a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Also under the new criteria, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411-9440.

The Ratings Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

In this case the medical evidence shows that the veteran's 
clinical picture associated with PTSD warrants no more than a 
10 percent evaluation, either under the old or new criteria.  

Since service connection has been in effect, the veteran's 
PTSD has been productive of no more than mild social and 
industrial impairment, or occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress or when symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.7.  The 
Board recognizes that the veteran has complained of having 
intrusive thoughts, flashbacks, and nightmares to include 
estrangement and a restricted affect and depressed mood.  It 
is also acknowledged that the veteran has been hospitalized 
on numerous occasions for manic episodes, bizarre behavior, 
anxiety, and depression and that his GAF scores have ranged 
from 40 to 50 from 1992 to 1994.  Nonetheless, by history and 
currently, the veteran's mental problems have primarily been 
attributed to nonservice-connected disabilities.  In rating 
the veteran's PTSD, disability attributable to the veteran's 
nonservice-connected disabilities cannot be considered.  See 
generally, Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In 
March 1992, the examiner opined that the veteran's PTSD was 
present as a second diagnosis but that the predominant mental 
health issue was certainly schizoaffective or bipolar 
disorder, and while hospitalized from August to December 
1992, attending physician's noted that the veteran had a 
bipolar affective disorder and was in a manic state, although 
PTSD was noted.  Additionally, in August 1993, the examiner 
found that the veteran's predominant schizoaffective or 
bipolar disorder confused, obscured and complicated his PTSD 
and in October 1994 only diagnoses of bipolar disorder, manic 
and schizoaffective disorder were made.  Finally, on recent 
examination in February 1999, the examiner found that there 
was no significant deterioration of the veteran's current 
lifestyle and/or activities to merit any consideration of 
increase.  Additionally, the GAF was 60/60.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning."  Ibid.  Carpenter v. 
Brown, 7 Vet. App. 534 (1995).  Given the foregoing, the 
medical evidence shows that the veteran's PTSD has been and 
currently is productive of no more than mild or slight 
occupational and social impairment. 

The clinical data does not demonstrate that the veteran's 
PTSD is manifested by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, and efficiency levels 
as to produce definite social and industrial impairment, or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  Evidence of considerable, 
severe, or totally incapacitating psychoneurotic symptoms, or 
occupational and social impairment with reduced reliability 
and productivity or total occupational and social impairment 
is not present either.  38 C.F.R. Part 4, Diagnostic Codes 
9411 (1995) and 9411-9440.

Although the veteran may exhibit some of the aforementioned 
symptoms the medical evidence clearly demonstrates that those 
symptoms are not attributable to his PTSD disability.  To the 
contrary, the veteran's primary disabilities are the 
nonservice-connected schizoaffective and bipolar disorders.  
In this case the Board stresses that it is only "when it is 
not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
[that] VA regulations at 38 C.F.R. § 3.102, . . . require 
that reasonable doubt on any issue be resolved in the 
appellant's favor, [and] clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
61 Fed. Reg. 52698 (Oct. 8, 1996).  Here, historically and 
currently, the veteran's mental problems have clearly been 
attributed to his nonservice-connected disabilities.  Again, 
on recent examination, the examiner found that there was no 
significant deterioration of the veteran's current lifestyle 
and/or activities to merit any consideration of an increase.  
The veteran has remained stable and probably has been more 
stable during the last few years.  His level of functioning 
is within an acceptable range and the rating of 10 percent 
should be maintained.  In light of the medical evidence, the 
Board finds that the veteran's clinical pictures associated 
with PTSD more nearly approximates the criteria required for 
a 10 percent rating, either under the old or new criteria.  
38 C.F.R. § 4.7.

In this matter, the mandates of Fenderson v. West, 12 Vet. 
App. 119 (1999) have also been considered.  Fenderson 
provides that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found-a practice known as "staged" ratings.  Id.  
Nonetheless, after reviewing the evidence presented in this 
case, the Board finds that the veteran's disability is and 
has not been shown to be more than 10 percent disabling 
during any period since service connection has been in 
effect.  Thus, consideration in this regard is not warranted.  

Additionally, it does not appear from the evidence that the 
RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) 
for the service-connected issue on appeal.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran's appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.7, Part 4, Diagnostic Code 9411 (1995), 
now codified as Diagnostic Code 9411-9440.


ORDER

Entitlement to an initial increased rating in excess of 10 
percent for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

